Citation Nr: 0617399	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-11 141	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to increased ratings for sleep apnea; 
spondylolysis, C-4/C-5 with neuroforaminal compromise; 
bilateral hearing loss; chronic maxillary sinusitis; and 
hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The case comes before the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, AL.

In June 2005, the Board remanded the then pending appellate 
issues of entitlement to service connection for diabetes 
mellitus; and entitlement to increased ratings for sleep 
apnea; spondylolysis, C-4/C-5 with neuroforaminal compromise; 
bilateral hearing loss; chronic maxillary sinusitis; and 
hypertension.

Pursuant, in pertinent part, to rating action taken by the 
VARO in December 2005, the following service connected 
disabilities are in effect: sleep apnea, rated as 50 percent 
disabling; residuals, spondylosis, C-4 through C-5, cervical 
spine, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; residuals, scar, excision of neurofibroma of the 
left foot, rated as 10 percent disabling; and for 
chondromalacia, patella, left knee; for chondromalacia, 
patella, right knee; residuals, fracture of the distal 
interphalangeal joint of the left little finger with post-
traumatic arthritis; thoracic spondylosis; transitional 
lumbosacral vertebra; residuals, stress injury to the right 
proximal shaft of the right tibia; residuals stress injury to 
the proximal left tibia; bunion formation of the 1st 
metatarsal joint of the left foot with degenerative 
arthritis; bunion formation of the 1st metatarsal joint of 
the right foot with degenerative arthritis; bilateral 
defective hearing; chronic maxillary sinusitis; kidney 
stones, each rated as noncompensably disabling.  

The combined rating is now 70 percent disabling.


FINDINGS OF FACT

1.  The veteran had active service from September 1980 to 
January 1981, and from January 1982 to August 2001.

2.  In a VA Form 21-4138, dated February 14, 2006, and 
received by the VA by facsimile on that date, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

In a VA Form 21-4138, dated February 14, 2006, and received 
by the VA by facsimile on that date, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant, that: 

I am inform(ed) that my rating for sleep 
apnea will be rated as 50 percent and my 
rating for hypertension will be rated as 
10 percent.  IAW (I am withdrawing) my 
pending appeal.  Based on this 
information I request my appeal be 
stop(ped) and not processed any further.  
I will agree with the above rating 
decision.  (emphasis added)

Thus, the appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


